Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adrian Sanchez, (Reg. No. 75,159), on March 17, 2021. 

Listing of Claims:
Claim 1 (Currently amended):	A Heating, Cooling and Ventilation (HVAC) controller for controlling an HVAC system within a building structure, the HVAC controller comprising:
	a housing;
	a user interface accessible from an exterior of the housing;
	a controller operably coupled to the user interface, the controller configured to display a HOME screen on the user interface, the HOME screen providing the user with current system operating information, the HOME screen also enabling the user to access a hierarchical menu structure for viewing and/or editing one or more settings of the HVAC controller;
the hierarchical menu structure including a plurality of menu branches each having two or more hierarchical menu levels with a leaf menu at the bottom of each 
for the first group of leaf menus, the user must navigate “back” through at least a previous menu of the hierarchical menu structure by selecting [[an]] a button on a respective leaf menu of the first group of leaf menus to return to the HOME screen; 
the first group of leaf menus does not permit a direct return to the HOME screen, except to wait for a timeout period to expire which then automatically returns to the HOME screen; and
 the second group of the leaf menus provides for a direct return to the HOME screen, wherein the controller is configured to display the HOME screen after the controller receives an indication that the user has selected an icon on the leaf menu, without having to wait for the timeout period.

Claim 2 (Previously Presented):	The HVAC controller of claim 1, wherein the second group of the leaf menus includes a leaf menu for changing a system mode of the HVAC controller.

Claim 3 (Previously Presented):	The HVAC controller of claim 1, wherein the second group of the leaf menus includes a leaf menu for changing a fan mode of the HVAC controller.

Claim 4 (Previously Presented):	The HVAC controller of claim 1, 
wherein the second group of the leaf menus includes a leaf menu for changing a sensor priority of the HVAC controller, 
wherein to display the leaf menu for changing the sensor priority, the controller is configured to display a plurality of graphical constructs, wherein each graphical construct is associated with a space within the building structure,
wherein a first graphical construct of the plurality of graphical constructs displays an indication that a first space within the building structure is being used by the controller in controlling the HVAC system, and 
wherein changing the sensor priority comprises the controller using a second space within the building structure instead of the first space in controlling the HVAC system, based on receiving an indication that the user has selected the second space to be used by the controller in controlling the HVAC system.

Claim 5 (Previously Presented):	The HVAC controller of claim 1, wherein the second group of the leaf menus includes a leaf menu for changing a humidity setting of the HVAC controller.

Claim 6 (Previously Presented):	The HVAC controller of claim 1, wherein the second group of the leaf menus includes a leaf menu for changing a ventilation setting of the HVAC controller.

Claim 7 (Previously Presented):	The HVAC controller of claim 1, wherein the first group of the leaf menus includes a leaf menu for changing one or more system management parameters, wherein the one or more system management parameters comprise one or more of devices and sensors settings, thermostat information settings, equipment status settings, dehumidification away mode settings, and dealer information.

Claim 8 (Previously Presented):	The HVAC controller of claim 1, wherein the first group of the leaf menus includes a leaf menu for changing one or more system configuration parameters, wherein the one or more system configuration parameters comprise one or more of security settings, preferences and installer options.

Claim 9 (Previously Presented):	The HVAC controller of claim 1, 
wherein the icon is a first icon, and
wherein at least some of the second group of the leaf menus include:
 the first icon that the user can select to indicate the user is done with the leaf menu, and in response to the user selecting the first icon, the controller reverts back to the HOME screen; and
a second icon that the user can select to indicate the user is done with the leaf menu, and in response to the user selecting the second icon, the controller reverts to a MENU screen just below the HOME screen in the hierarchical menu structure.

Claim 10 (Original):	The HVAC controller of claim 1, wherein at least some of the first group of the leaf menus include a BACK icon for navigating to a next higher menu in the hierarchical menu structure.

Claim 11 (Original):	The HVAC controller of claim 1, wherein at least some of the first group of the leaf menus include an icon that the user can select to indicate the user is done with the leaf menu, and in response to the user selecting the icon, the controller reverts to a MENU screen just below the HOME screen in the hierarchical menu structure.

Claim 12 (Currently Amended):	A Heating, Cooling and Ventilation (HVAC) controller for controlling an HVAC system within a building structure, the HVAC controller comprising:
	a housing;
	a user interface accessible from an exterior of the housing;
a controller operably coupled to the user interface, the controller configured to display a HOME screen on the user interface, the HOME screen including a MENU icon and the HOME screen enabling the user to access a hierarchical menu structure for viewing one or more settings of the HVAC controller, 
wherein the hierarchical menu structure includes a plurality of menu branches each having two or more hierarchical menu levels with a leaf menu at the bottom of each branch and comprising a first group of leaf menus and a second group of leaf menus separate from the first group of leaf menus, 
wherein for the first group of leaf menus, the user must navigate “back” through at least a previous menu of the hierarchical menu structure by selecting a button on a respective leaf menu of the first group of leaf menus to return to the HOME screen; and
the first group of leaf menus does not permit a direct return to the HOME screen, except to wait for a timeout period to expire which then automatically returns to the HOME screen;
	in response to the user selecting the MENU icon, the controller is configured to display a MENU screen on the user interface of the second group of leaf menus, the MENU screen including a plurality of items that is configured to be selected by the user 
	in response to the user selecting an item on the MENU screen, the controller is configured to display one or more menu screens on the user interface that solicit the user to enter and/or change one or more settings that pertain to the selected item; and
	when the controller receives an indication that the user has completed entering and/or changing the one or more settings that pertain to the selected item by the user selecting an icon displayed on the one or more menu screens, the controller is configured to directly return to the HOME screen, without having to wait for the timeout period.


Claim 13 (Currently Amended):	The HVAC controller of claim 12, wherein the for the sensor priority menu screen, the controller is configured to display a plurality of graphical constructs, wherein each graphical construct is associated with a space within the building structure,
wherein a first graphical construct of the plurality of graphical constructs displays an indication that a first space is a priority space within the building structure and is being used by the controller in controlling the HVAC system, and 
wherein changing the sensor priority comprises the controller using a second space within the building structure instead of the first space in controlling the HVAC system, based on receiving an indication that the user has selected the second space to be used by the controller in controlling the HVAC system.

Claim 14 (Previously Presented):	The HVAC controller of claim 12, wherein the icon comprises a DONE icon.

Claim 15 (Currently Amended):	The HVAC controller of claim 12, 
wherein the button is a RETURN button, wherein when the user does not enter or change any of the one or more settings that pertain to the selected item, the controller is configured to revert to the MENU screen after receiving an indication that the user has selected [[a]] the RETURN button 

Claim 16 (Currently Amended):	The HVAC controller of claim [[12]] 15,
wherein the MENU screen comprises [[a]] the first group of leaf menus and [[a]] the second group of leaf menus 

wherein in response to the user selecting at least one of the first group the user must navigate “back” through at least a previous menu of the hierarchical menu structure by selecting [[a]] the RETURN button on a respective leaf menu of the first group of leaf menus to return to the HOME screen, and does not permit a direct return to the HOME
.

Claim 17 (Currently amended):	A Heating, Cooling and Ventilation (HVAC) controller for controlling an HVAC system within a building structure, the HVAC controller comprising:
	a housing;
	a user interface accessible from an exterior of the housing;
	a controller operably coupled to the user interface, the controller configured to display a HOME screen on the user interface, the HOME screen providing the user with current system operating information, the HOME screen also enabling the user to select a MENU icon and the HOME screen enabling the user to access a hierarchical menu structure for viewing one or more settings of the HVAC controller,
wherein the hierarchical menu structure includes a plurality of menu branches each having two or more hierarchical menu levels with a leaf menu at the bottom of each branch and comprising a first group of leaf menus and a second group of leaf menus separate from the first group of leaf menus, 
wherein for the first group of leaf menus, the user must navigate “back” through at least a previous menu of the hierarchical menu structure by selecting a RETURN icon on a respective leaf menu of the first group of leaf menus; and
the first group of leaf menus does not permit a direct return to the HOME screen, except to wait for a timeout period to expire which then automatically returns to the HOME screen;
	in response to the user selecting the MENU icon, the controller is configured to display a MENU screen on the user interface of the second group of leaf menus, the MENU screen including a plurality of items that is configured to be selected by the user 
	in response to the user selecting at least one item on the MENU screen, the controller is configured to display one or more menu screens on the user interface that solicit the user to enter and/or change one or more settings that pertain to the selected item, the one or more menu screens also including a DONE icon and
	after the user has entered and/or changed the one or more settings that pertain to the selected item, and the user has selected the DONE icon, the controller is configured to directly return to the HOME screen, without having to wait for the timeout period
	

Claim 18 (Currently amended):	The HVAC controller of claim 17, wherein when the user does not to enter or change any of the one or more settings that pertain to the selected item, the 

Claim 19 (Previously Presented):	The HVAC controller of claim 17, wherein the plurality of items further comprises one or more of mode settings, fan settings, schedule settings, humidification settings, and dehumidification settings.

Claim 20 (Currently Amended):	The HVAC controller of claim 17, 
wherein the MENU screen comprises [[a]] the first group of leaf menus and [[a]] the second group of leaf menus 
wherein the plurality of items comprises the second group of leaf menus, 
wherein in response to the user selecting at least one of the first group of leaf menus on the MENU screen, the controller is configured to display one or more menu screens on the user interface that solicit the user to enter and/or change one or more settings that pertain to the selected item, the one or more menu screens does not include an DONE icon that would revert directly to the HOME screen.


	

Examiner's Statement of Reasons for Allowance

Applicant has approved an examiner’s amendment above that details a minor amendment to claim 1; and for claim 12 and 17 includes more detailed language of both the first and second group of leaf menus. Claim 12 and 17 now describe the hierarchical menu levels and that the first group must wait a timeout period; and that the second group of leaf menus includes a menu screen where the user can return to the home screen without having to wait for a timeout period.  Also claims 12 and 17 differ in that they include a sensor priority in the plurality of items in the menu screen. Applicant’s argument for the AFCP2.0 program stated allowable subject matter was included in claims 12 and 17. However, only part of these elements of claim 1 were included in the other independent claims and the AFCP2.0 claims will not be entered.  However, the examiner’s amendment above reflects allowable subject matter.   The rejections of independent claims 1, 12, and 17 and subsequent dependent claims are withdrawn. 
       It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116